                                                                  U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York


                                                                  United States District Courthouse
                                                                  300 Quarropas Street
                                                                  White Plains, New York 10601


                                                                  April 2, 2020

          BY ECF

          The Honorable Cathy Seibel
          United States District Judge
          Southern District of New York
          300 Quarropas Street
          White Plains, New York 10601

                  Re:     United States v. Justin Cordova, 20 Cr. 131 (CS)

          Dear Judge Seibel:

                 The next conference in this case, which was previously scheduled for April 9, 2020, has
          been adjourned to June 16, 2020. The Government therefore respectfully requests that the time
          between April 9, 2020 and June 16, 2020 be excluded under the Speedy Trial Act, 18 U.S.C.
          § 3161(h)(8)(A), in the interests of justice.

The time between today and 6/16/20 is hereby excluded
under the Speedy Trial Act in the interests of justice.           Respectfully submitted,
The ends of justice served by the exclusion outweigh
the best interests of the public and the defendant in a           GEOFFREY S. BERMAN
speedy trial, because the corona virus pandemic makes             United States Attorney
it unsafe for the necessary parties to travel to and gather
in the Courthouse.
                                                          By:     __/s/ ________________________
                                                                  Jim Ligtenberg
                                                                  Assistant United States Attorney
                                                                  (914) 993-1953

                                                         4/2/20
          cc:     Jaime Santana, Esq. (by ECF)
